ORDER

WHEREAS, by order dated October 14, 1994, this court placed respondent on 4 years’ supervised probation for failing to file state and federal income tax returns, for failing to comply with the terms of his private probation, for noncooperation with the disciplinary investigation and for practice while suspended for nonpayment of the attorney registration fee; and
WHEREAS, the October 14, 1994 order provided that:
[I]f the Director concludes, after giving respondent an opportunity for hearing, that respondent has violated the conditions of this probation, the Director may file an affidavit of noncompliance by respondent and request the court to immediately suspend respondent for an indefinite period * * *; and
WHEREAS, the Director has filed an affidavit of noncompliance alleging numerous violations of probation and additional misconduct by respondent,
IT IS HEREBY ORDERED that respondent Reynaud L. Harp is immediately suspended from the practice of law until final disposition of the disciplinary proceedings pending against him.
*627BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice